The motion of the petitioner-appellant, filed July 6, 2011, to reconsider the order on petition for certification to appeal, or, in the alternative, that this court order that the petitioner-appellant be converted to the respondent-appellee, having been presented to the court, it is hereby ordered that the portion of the motion seeking reconsideration is granted. It is further ordered, sua sponte, that certification was improvidently granted.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.